 1                                                                                         O
 2
 3
 4
 5
 6
 7
 8                        United States District Court
 9                        Central District of California
10
11   SHILIN JIANG,                               Case № 2:19-cv-00482-ODW (AFMx)

12                      Plaintiff,               ORDER GRANTING DEFENDANT
13                                               DA ZI CHEN’S UNOPPOSED
           v.                                    MOTION TO SET ASIDE ENTRY
14
                                                 OF DEFAULT [40]
15   DA ZI CHEN et al.,
16
                        Defendants.
17
18         On December 11, 2019, Defendant Da Zi Chen moved to set aside entry of
19   default pursuant to Federal Rule of Civil Procedure 55(c). (Mot. to Set Aside Entry
20   of Default (“Mot.”), ECF No. 40.) Defendant Chen noticed the hearing for January
21   13, 2020, and thus any opposition was due no later than December 23, 2019. See C.D.
22   Cal. L.R. 7-9. To date, the Court has received no opposition to Defendant Chen’s
23   Motion. The failure to file a timely opposition may be deemed consent to the granting
24   of a motion. C.D. Cal. L.R. 7-12; Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995).
25         After carefully considering the papers filed in connection with the motion, the
26   Court deems the matter appropriate for decision without oral argument. Fed. R. Civ.
27   P. 78(b); C.D. Cal. L.R. 7-15. No party has opposed Defendant Chen’s Motion and
28   the Court finds Defendant Chen has shown good cause to set aside the entry of default
 1   pursuant to Rule 55(c). Accordingly, the Court hereby GRANTS Defendant Chen’s
 2   unopposed Motion to Set Aside Entry of Default. (ECF No. 40.)
 3         The Court ORDERS Defendant Chen to file an answer or a motion pursuant to
 4   Rule 12 of the Federal Rules of Civil Procedure by January 20, 2020.
 5
 6         IT IS SO ORDERED.
 7
 8         December 30, 2019
 9
10                              ____________________________________
11                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              2
